Case: 15-20226      Document: 00513537066         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-20226                                    FILED
                                  Summary Calendar                               June 7, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TRON WASHINGTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:99-CR-430-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Tron Washington has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Washington has not filed a response.
       During the pendency of this appeal, Washington completed the 14-month
sentence imposed upon revocation of supervised release and was released from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20226   Document: 00513537066     Page: 2   Date Filed: 06/07/2016


                                No. 15-20226

custody. Because no additional term of supervised release was imposed, the
instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United
States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999). Accordingly, the appeal
is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED
as unnecessary.




                                      2